internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------------------ - ----------------------------------- ------------------------------------ - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-143734-06 date date -------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------- ------------------- legend trust trust fund ---------------------------------------------------- portfolio ---------------------------------------------------- state a state b v w x y z -------------------- ----------------- ------------ --- --- -- -------------------------------- --------------------------------------------------------------- ------------------------------------------------------------------ plr-143734-06 index a index b dear ------------- correspondence dated date and date submitted by your authorized representative on behalf of fund and portfolio fund and portfolio request that the internal_revenue_service rule that income earned from investments in the commodities-linked notes described in this letter will constitute qualifying_income to fund and portfolio under sec_851 of the internal_revenue_code_of_1986 as amended the code this responds to the request dated date and supplemental facts fund is organized as a series of trust trust is a business_trust under the laws of state a and is registered as an open-end investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund has elected to be classified as a regulated_investment_company ric under sec_851 of the code portfolio is organized as a series of trust trust is a business_trust under the laws of state b and is registered as an open-end investment_company under the act portfolio has elected to be classified as a ric under sec_851 of the code portfolio is only available through the purchase of a variable life_insurance or a variable_annuity contract fund and portfolio seek to maximize real return by investing in commodity-linked derivative instruments including commodity-linked notes backed by a portfolio of inflation-indexed securities and other fixed income securities fund and portfolio intend to invest in commodities-linked notes having the terms and conditions of the following two notes collectively the notes the first note note will be issued to fund or portfolio at a par_value of dollar_figurev its payout formula will be determined with reference to index a its term will be fourteen months fund or portfolio as holder of note has the right to put note to the issuer at the calculated redemption price based on the closing level of index a as of the end of the next day after notification to the issuer in addition if index a falls w note will knockout and automatically redeem based on a redemption price calculated using the index a closing value from the next day the repayment obligation upon early redemption knockout or at maturity is calculated under a formula that provides for the repayment of the face_amount of note increased or decreased by an amount equal to the face_amount of note multiplied by a leverage factor of x multiplied by the percentage of the increase or plr-143734-06 decrease of the beginning level of index a compared to the ending level of index a for the applicable_period to this amount is added an amount that reflects interest on note at the coupon rate of y to this amount is subtracted an annual fee amount of z basis points of the notional value leveraged face_amount of note1 the second note note will be issued to fund or portfolio at a par_value of dollar_figurev its payout formula will be determined with reference to index b its term will be fourteen months fund or portfolio as holder of note has the right to put note to the issuer at the calculated redemption price based on the closing level of index b as of the end of the next day after notification to the issuer in addition if index b falls w note will knockout and automatically redeem based on a redemption price calculated using the index b closing value from the next day the repayment obligation upon early redemption knockout or at maturity is calculated under a formula that provides for the repayment of the face_amount of note increased or decreased by an amount equal to the face_amount of note multiplied by a leverage factor of x multiplied by the percentage of the increase or decrease of the beginning level of index b compared to the ending level of index b for the applicable_period to this amount is added an amount that reflects interest on note at the coupon rate of y to this amount is subtracted an annual fee amount of z basis points of the notional value leveraged face_amount of note the redemption price formula under note also includes an adjustment for the reversal of the interest rate factor included in the computation of index b notes fund and portfolio make the following representations with respect to these two the issuer of the notes will receive payment in full of the purchase_price of the notes substantially contemporaneously with the delivery of the notes fund or portfolio while holding the notes will not be required to make any payment to the issuer of the notes in addition to the purchase_price paid for the notes whether as margin settlement payment or otherwise during the life of the notes or at maturity the issuer of the notes is not subject by the terms of the instrument to mark- to-market margining requirements of the commodities exchange act u s c as amended cea and the notes are not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea law and analysis sec_851 of the code provides that a corporation shall not be considered plr-143734-06 a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as- any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if- a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and plr-143734-06 d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument conclusion based on the facts as represented we rule that income and gain arising from the notes constitute qualifying_income to fund and portfolio under sec_851 of the code sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
